DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 6, 2020 and April 27, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 16-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Garcia Bercerro (U.S. Patent Application Publication No. US 2018/0053289 A1) (hereafter referred to as “Garcia Bercerro”).  
	With regard to claim 1, Garcia Bercerro describes performing a first edge-preserving filtering on an original image to obtain a first processed image (see Figure 1, element “B2” and refer for example to paragraphs [0062]-[0066]); obtaining a detail feature of the original image based on the original image and the first processed image (see Figure 1, element “B1” and refer for example to paragraphs [0062]-[0066]); generating a second processed image according to the detail feature and the first processed image (see Figure 1, element “D'” and refer for example to paragraphs [0062]-[0066]); and processing the second processed image in a guided image filtering manner by using the original image as a first guidance image, to obtain a third processed image, and outputting the third processed image to be displayed (see Figure 1, element “O” and refer for example to paragraphs [0062]-[0066]).
As to claim 2, Garcia Bercerro describes further comprising performing a second edge-preserving filtering on the third processed image to obtain a fourth processed image (refer for example to paragraph [0036]).
In regard to claim 3, Garcia Bercerro describes wherein the performing the second edge-preserving filtering comprises processing the third processed image in the guided image filtering manner by using the third processed image as a second guidance image to obtain the fourth processed image (refer for example to paragraph [0036]).
With regard to claim 4, Garcia Bercerro describes wherein the performing the first edge-preserving filtering comprises processing the original image in the guided image filtering manner by using the original image as a third guidance image to obtain the first processed image (refer for example to paragraph [0036]).
With regard to claim 16, Garcia Bercerro describes at least one memory configured to store program code and at least one processor configured to read the program code and operate as instructed by the program code (refer for example to paragraphs [0084]), the program code comprising first smoothing code configured to cause at least one of the at least one processor to perform a first edge-preserving filtering on an original image to obtain a first processed image (see Figure 1, element “B2” and refer for example to paragraphs [0062]-[0066]); detail obtaining code configured to cause at least one of the at least one processor to obtain a detail feature of the original image based on the original image and the first processed image (see Figure 1, element “B1” and refer for example to paragraphs [0062]-[0066]); image superimposing code configured to cause at least one of the at least one processor to generate a second processed image according to the detail feature and the first processed image (see Figure 1, element “D'” and refer for example to paragraphs [0062]-[0066]); and image enhancement code configured to cause at least one of the at least one processor to process the second processed image in a guided image filtering manner by using the original image as a guidance image, to obtain a third processed image and output the third processed image to be displayed (see Figure 1, element “O” and refer for example to paragraphs [0062]-[0066]).
As to claim 17, Garcia Bercerro describes wherein the program code further comprises code configured to cause at least one of the at least one processor to perform a second edge-preserving filtering on the third processed image to obtain a fourth processed image (refer for example to paragraph [0036]).
In regard to claim 18, Garcia Bercerro describes wherein the second edge-preserving filtering comprises processing the third processed image in the guided image filtering manner by using the third processed image as a second guidance image to obtain the fourth processed image (refer for example to paragraph [0036]).
With regard to claim 19, Garcia Bercerro describes wherein the first smoothing code causes at least one of the at least one processor to process the original image in the guided image filtering manner by using the original image as a third guidance image to obtain the first processed image (refer for example to paragraph [0036]).
As to claim 20, Garcia Bercerro describes a non-transitory storage medium storing one or more programs, executable by one or more processors of a data processing device, to cause the one or more processors of the data processing device to perform an image enhancement method (refer for example to paragraphs [0084]), the method comprising performing an edge-preserving filtering on an original image to obtain a first processed image (see Figure 1, element “B2” and refer for example to paragraphs [0062]-[0066]); obtaining a detail feature of the original image based on the original image and the first processed image (see Figure 1, element “B1” and refer for example to paragraphs [0062]-[0066]); determining a second processed image according to the detail feature and the first processed image (see Figure 1, element “D'” and refer for example to paragraphs [0062]-[0066]); and performing a guided image filtering on the second processed image, by using the original image as a guidance image, to obtain a third processed image, and outputting the third processed image to be displayed (see Figure 1, element “O” and refer to paragraphs [0062]-[0066]).

Claims 1-5, 8-9 and 16-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Nakamura (U.S. Patent Application Publication No. US 2015/0139566 A1) (hereafter referred to as “Nakamura”).  
	With regard to claim 1, Nakamura describes performing a first edge-preserving filtering on an original image to obtain a first processed image (see Figure 6, elements “left-most” 511 and 610, and refer for example to paragraphs [0078]-[0084]); obtaining a detail feature of the original image based on the original image and the first processed image (see Figure 6, elements 610 and “left-most” 512, and refer for example to paragraphs [0078]-[0084]); generating a second processed image according to the detail feature and the first processed image (see Figure 6, elements 620 and “right-most” 511, and refer for example to paragraphs [0078]-[0084]); and processing the second processed image in a guided image filtering manner by using the original image as a first guidance image, to obtain a third processed image, and outputting the third processed image to be displayed (see Figure 6, elements 640 and “right-most” 512 and refer for example to paragraphs [0078]-[0084]).
As to claim 2, Nakamura describes further comprising performing a second edge-preserving filtering on the third processed image to obtain a fourth processed image (refer for example to paragraphs [0009]-[0010]).
In regard to claim 3, Nakamura describes wherein the performing the second edge-preserving filtering comprises processing the third processed image in the guided image filtering manner by using the third processed image as a second guidance image to obtain the fourth processed image (refer for example to paragraphs [0009]-[0010]).
With regard to claim 4, Nakamura describes wherein the performing the first edge-preserving filtering comprises processing the original image in the guided image filtering manner by using the original image as a third guidance image to obtain the first processed image (refer for example to paragraphs [0009]-[0010]).
As to claim 5, Nakamura describes wherein the obtaining the detail feature comprises determining a color difference between the original image and the first processed image, and obtaining the detail feature based on the color difference (refer for example to paragraphs [0028]-[0046]).
In regard to claim 8, Nakamura describes wherein the determining the detail feature comprises enhancing the color difference according to an adjustment coefficient to obtain an enhanced color difference, and determining the enhanced color difference as the detail feature (refer for example to paragraphs [0028]-[0046]).
As to claim 9, Nakamura describes wherein the obtaining the detail feature based on the color difference comprises determining the color difference as the detail feature (refer for example to paragraphs [0028]-[0046]).
With regard to claim 16, Nakamura describes at least one memory configured to store program code and at least one processor configured to read the program code and operate as instructed by the program code (see Figure 5 and refer for example to paragraphs [0064]-[0069]), the program code comprising first smoothing code configured to cause at least one of the at least one processor to perform a first edge-preserving filtering on an original image to obtain a first processed image (see Figure 6, elements “left-most” 511 and 610, and refer for example to paragraphs [0078]-[0084]); detail obtaining code configured to cause at least one of the at least one processor to obtain a detail feature of the original image based on the original image and the first processed image (see Figure 6, elements 610 and “left-most” 512, and refer for example to paragraphs [0078]-[0084]); image superimposing code configured to cause at least one of the at least one processor to generate a second processed image according to the detail feature and the first processed image (see Figure 6, elements 620 and “right-most” 511, and refer for example to paragraphs [0078]-[0084]); and image enhancement code configured to cause at least one of the at least one processor to process the second processed image in a guided image filtering manner by using the original image as a guidance image, to obtain a third processed image and output the third processed image to be displayed (see Figure 6, elements 640 and “right-most” 512 and refer for example to paragraphs [0078]-[0084]).
As to claim 17, Nakamura describes wherein the program code further comprises code configured to cause at least one of the at least one processor to perform a second edge-preserving filtering on the third processed image to obtain a fourth processed image (refer for example to paragraphs [0009]-[0010]).
In regard to claim 18, Nakamura describes wherein the second edge-preserving filtering comprises processing the third processed image in the guided image filtering manner by using the third processed image as a second guidance image to obtain the fourth processed image (refer for example to paragraphs [0009]-[0010]).
With regard to claim 19, Nakamura describes wherein the first smoothing code causes at least one of the at least one processor to process the original image in the guided image filtering manner by using the original image as a third guidance image to obtain the first processed image (refer for example to paragraphs [0009]-[0010]).
	As to claim 20, Nakamura describes a non-transitory storage medium storing one or more programs, executable by one or more processors of a data processing device, to cause the one or more processors of the data processing device to perform an image enhancement method (see Figure 5 and refer for example to paragraphs [0064]-[0069]), the method comprising performing an edge-preserving filtering on an original image to obtain a first processed image (see Figure 6, elements “left-most” 511 and 610, and refer for example to paragraphs [0078]-[0084]); obtaining a detail feature of the original image based on the original image and the first processed image (see Figure 6, elements 610 and “left-most” 512, and refer for example to paragraphs [0078]-[0084]); determining a second processed image according to the detail feature and the first processed image (see Figure 6, elements 620 and “right-most” 511, and refer for example to paragraphs [0078]-[0084]); and performing a guided image filtering on the second processed image, by using the original image as a guidance image, to obtain a third processed image, and outputting the third processed image to be displayed (see Figure 6, elements 640 and “right-most” 512 and refer to paragraphs [0078]-[0084]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. §103(a) as being unpatentable over Nakamura (U.S. Patent Application Publication No. US 2015/0139566 A1) (hereafter referred to as “Nakamura”) in view of Tezaur (U.S. Patent Application Publication No. US 2016/0048952 A1) (hereafter referred to as “Tezaur”).
	The arguments advanced in section 8 above, as to the applicability of Nakamura respectively, are incorporated herein.
With regard to claim 6, although Nakamura does not expressly describe determining a color difference between the original image and the first processed image on one or more color channels, such a technique is well known and widely utilized in the prior art.
Tezaur discloses an algorithm and device for image processing (see Figures 2A-D and refer for example to the abstract) which provides for performing a first edge-preserving filtering on an original image to obtain a first processed image (see Figure 6H and refer for example to paragraphs [0248]-[0252]), performing a second edge-preserving filtering on the third processed image to obtain a fourth processed image (refer for example to paragraphs [0256]-[0257]), and determining a color difference between the original image and the first processed image on one or more color channels (refer for example to paragraphs [0296] and [0206]-[0212]).
Given the teachings of the two references and the same environment of operation, namely that of performing first edge-preserving filtering and second edge-preserving filtering on images, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nakamura system in the manner described by Tezaur according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Tezaur (refer for example to paragraphs [0043] and [0044]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.

Claim 7 is rejected under 35 U.S.C. §103(a) as being unpatentable over Nakamura (U.S. Patent Application Publication No. US 2015/0139566 A1) (hereafter referred to as “Nakamura”) in view of Tezaur (U.S. Patent Application Publication No. US 2016/0048952 A1) (hereafter referred to as “Tezaur”) and further in view of Park (U.S. Patent Application Publication No. US 2014/0177960 A1) (hereafter referred to as “Park”).
	The arguments advanced in sections 8 and 12 above, as to the applicability of Nakamura and Tezaur respectively, are incorporated herein.
With regard to claim 7, although Nakamura does not expressly describe wherein the original image is a grayscale image, and the determining the color difference comprises determining, as the color difference, a grayscale value difference between the original image and the first processed image, such a technique is well known and widely utilized in the prior art.
Park discloses an apparatus and method of processing an image processing (see Figure 1 and refer for example to the abstract) which describes performing a first and second edge-preserving filtering (refer for example to paragraphs [0022]-[0023]) using a guided filtering technique (refer for example to paragraphs [0055]-[0060]) and which provides for the original image is a grayscale image, and the determining the color difference comprises determining, as the color difference, a grayscale value difference between the original image and the first processed image (refer to paragraphs [0013] and [0057]-[0058]).
Given the teachings of the two references and the same environment of operation, namely that of performing first edge-preserving filtering and second edge-preserving filtering on images, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Nakamura and Tezaur system in the manner described by Park according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Park (refer for example to paragraphs [0022] and [0023]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gong, Su, Messing, Nakajima, Li, Milshteyn, Itoh, Onzon and Schied all disclose systems similar to applicant’s claimed invention.  
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
August 19, 2021